Name: Council Regulation (EEC) No 3623/84 of 18 December 1984 temporarily suspending the autonomous Common Customs Tariff duty on krill, intended for processing, falling within subheading ex 03.03 A V b)
 Type: Regulation
 Subject Matter: tariff policy;  fisheries
 Date Published: nan

 22. 12. 84 Official Journal of the European Communities No L 335/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3623/84 of 18 December 1984 temporarily suspending die autonomous Common Customs Tariff duty on krill, intended for processing, falling within subheading ex 03.03 A V b) THE COUNCIL OF THE EUROPEAN COMMUNITIES, this suspension measure should be taken only temporarily, HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 30 June 1985, the autonomous Common Customs Tariff duty on krill, intended for processing, falling within subheading ex 03.03 A V b) shall be suspended at a level of 9,5 % . Control of the use for this special purpose shall be carried out by applying the Community provisions laid down in the matter. Article 2 This Regulation shall enter into force on 1 January 1985. Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas Community production of the product in question is not sufficient to meet the needs of user industries in the Community ; whereas it is therefore in the Community's interest to partially suspend the autonomous Common Customs Tariff duties on this product ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sector concerned in the near future, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1984. For the Council The President P. BARRY